Citation Nr: 0718391	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  03-01 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased initial evaluation for right 
knee chondromalacia patellofemoral pain, evaluated as 
noncompensable for the period from July 16, 1999 to April 29, 
2002, and at 10 percent thereafter.

2.  Entitlement to an increased initial evaluation for left 
knee chondromalacia patellofemoral pain, evaluated as 
noncompensable for the period from July 16, 1999 to April 29, 
2002, and at 10 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1994 to July 
1999.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Columbia, South Carolina, Department of 
Veterans Affairs (VA) Regional Office (RO).

By way of procedural background, the Board notes that, in 
September 1999, the RO granted service connection for 
lumbosacral strain, awarded a 20 percent rating, and granted 
service connection and assigned noncompensable ratings for 
right and left knee chondromalacia patellofemoral pain, a 
right index finger scar, and an inguinal hernia.  In November 
1999, the veteran submitted a timely notice of disagreement 
as to these issues and, in December 1999, the RO issued a 
statement of the case (SOC).  In a January 2000 signed 
statement that directly responded to the SOC, the veteran 
expressly disagreed with the ratings assigned to his service-
connected back and knee disabilities.  A supplemental 
statement of the case (SSOC) was issued in March 2000 that 
addressed his knee and back disabilities, but did not 
acknowledge receipt of the veteran's written statement.

Then, in an April 2002 written statement, the veteran 
requested a reevaluation of his bilateral knee and low back 
disabilities.  In a September 2002 rating decision, the RO 
awarded 10 percent evaluations for the left and right knee 
disabilities, effective from April 29, 2002.  This was 
reported to be the date of the reopened claim.  As explained 
below, there is no basis for an increase prior to that date.  
Some limitation of motion of both knees, warranting the 10 
percent rating is shown subsequent to April 2002.

Regarding the knee disabilities, the Board issued a remand in 
February 2006 so that the veteran could be afforded a current 
VA examination.  Substantial compliance having been 
completed, the case has been returned to the Board.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (no violation 
when the examiner made ultimate determination required by 
Board's remand, because such determination "more than 
substantially complied with the Board's remand order"), 
aff'd sub nom. Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002); Evans v. West, 12 Vet. App. 22, 31 (1998).  The 
proper rating for the back disorder was determined in this 
decision.

The Board notes that in previous documents the issues 
regarding the veteran's knee disabilities have related to a 
noncompensable period to April 2004; however, the September 
2002 rating decision awarded 10 percent evaluations for each 
knee as of April 29, 2002.  The issues have been changed to 
reflect as such.

The Board also notes that in the veteran's informal hearing 
presentation, his representative made arguments regarding 
radiculopathy associated with the veteran's service-connected 
lumbosacral strain.  As noted, the back disorder was 
previously decided.  If appellant or his representative wants 
to raise another issue concerning the back, they should 
address that matter at the RO.


FINDINGS OF FACT

1.  Right knee chondromalacia patellofemoral pain was 
manifested by some discomfort, but no subluxation, 
instability, or limited range of motion to April 29, 2002, 
and was manifested by some limitation of motion and pain, but 
no subluxation or instability as of April 29, 2002.  
Arthritis has not been shown.

2.  Left knee chondromalacia patellofemoral pain was 
manifested by some discomfort, but no subluxation, 
instability, or limited range of motion to April 29, 2002, 
and was manifested by some limitation of motion and pain, but 
no subluxation or instability as of April 29, 2002.  
Arthritis has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation up to 
April 29, 2002, and an evaluation in excess of 10 percent as 
of April 29, 2002, for right knee chondromalacia 
patellofemoral pain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.6, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes (DCs) 5257, 5260, 5261 (2006).

2.  The criteria for an initial compensable evaluation up to 
April 29, 2002, and an evaluation in excess of 10 percent as 
of April 29, 2002, for left knee chondromalacia 
patellofemoral pain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.6, 4.7, 4.40, 4.45, 4.59, 
4.71a, DCs 5257, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id. 

Initially, it must be noted that the veteran's original claim 
for service connection, from which the current claim for 
increase stems, was filed prior to the passage of the VCAA.  
Therefore, it was impossible for VA to issue a VCAA compliant 
letter prior to initial consideration of his claim.  
Regardless, the Board finds that any defect with respect to 
timing of the VCAA notice requirements was harmless error.  
Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  Following 
the issuance of a VCAA compliant letter, the veteran has had 
an opportunity to respond, supplement the record, and 
participate in the adjudicatory process.  After the veteran 
was given VCAA notice, the claim was subsequently 
readjudicated by the RO in September 2002, when the RO issued 
a rating decision granting an evaluation of 10 percent for 
right knee chondromalacia patellofemoral pain, and a 
10 percent evaluation for left knee chondromalacia 
patellofemoral pain.  For these reasons, the veteran has not 
been prejudiced by the timing of a fully-compliant VCAA 
letter.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

As to the content of the VCAA notice, VA advised the veteran 
of the essential elements of the VCAA in a May 2002 letter.  
VA informed the veteran of the types of evidence needed in a 
claim for service connection.  VA also told him that it would 
make reasonable efforts to help him get the evidence 
necessary to substantiate his claim, but that he must provide 
enough information so that VA could request any relevant 
records.  VA told him that it was responsible for obtaining 
any evidence held by a federal government agency.  The 
veteran was informed that if he had any evidence in his 
possession pertaining to the claim, he should submit it to 
VA.  The veteran was not told what was needed to substantiate 
a claim for increase in this letter; however, the Board finds 
no prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The veteran was told how to substantiate a 
claim for an increased rating in the September 2002 rating 
decision; in addition, citation to and an explanation of the 
application of the potentially relevant regulations was 
provided in a December 1999 SOC.  Since that time, the 
veteran has had ample opportunity to supplement the record 
and participate in the adjudicatory process.  Furthermore, 
the veteran has argued that his knee disabilities are worse 
than contemplated by his evaluations, thereby showing actual 
knowledge of what is needed to substantiate a claim for 
increase.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The notice to the veteran did not include 
the last two elements; however, the Board finds no prejudice 
to the veteran.  See Bernard, supra.  The veteran is 
appealing the degree of disability, demonstrating that he has 
actual knowledge of this element.  Finally, the veteran was 
awarded the earliest effective date possible for his claim; 
therefore, that issue is moot.  See 38 U.S.C.A. § 5110(b)(1) 
(effective date is the day after the veteran's discharge if 
application received within one year from such date of 
discharge).  The Board notes that two time periods are on 
appeal for each issue and the Board is considering whether an 
increase was warranted back to the time of the veteran's 
discharge.  As there will be no further increase as a result 
of this decision, further information about effective dates 
is not needed.  Furthermore, the veteran was given notice 
about degree of disability and effective dates in the last 
SSOC, issued in March 2006.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has of record VA treatment 
records, private medical records, and service medical 
records.  VA examinations were provided in connection with 
this claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; Mayfield, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).


II. Increased Ratings

The veteran has appealed for an increased initial evaluation 
for chondromalacia patellofemoral pain in each knee, 
evaluated as noncompensable for the period from July 16, 1999 
to April 29, 2002, and at 10 percent thereafter.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, in cases such as this, 
involving the assignment of initial ratings following initial 
awards of service connection for chondromalacia 
patellofemoral pain in both knees, VA must address all 
evidence that was of record from the date of the filing of 
the claim on which service connection was granted (or from 
other applicable effective date).  Fenderson v. West, 12 Vet. 
App. 119, 126-127 (1999).  Accordingly, separate ratings may 
be assigned (at the time of the initial rating) for separate 
periods of time based on the facts found.  Id.  This practice 
is known as "staged" ratings.  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown , 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.  

Included within 38 C.F.R. § 4.71a are multiple diagnostic 
codes that evaluate impairment resulting from 
service-connected knee disorders, including DC 5256 
(ankylosis), DC 5257 (other impairment, including recurrent 
subluxation or lateral instability), DC 5258 (dislocated 
semilunar cartilage), DC 5259 (symptomatic removal of 
semilunar cartilage), DC 5260 (limitation of flexion), DC5261 
(limitation of extension), DC 5262 (impairment of the tibia 
and fibula), and DC 5263 (genu recurvatum).  

According to DC 5257, which rates impairment resulting from 
other impairment of the knee, to include recurrent 
subluxation or lateral instability of this joint, a 
10 percent rating will be assigned with evidence of slight 
recurrent subluxation or lateral instability of a knee; a 
20 percent rating will be assigned with evidence of moderate 
recurrent subluxation or lateral instability; and a 
30 percent rating will be assigned with evidence of severe 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, DC 5257.  Pursuant to 38 C.F.R.  §§ 4.40 and 4.45 
(2006), pain is inapplicable to ratings under Diagnostic 
Code 5257 because it is not predicated on loss of range of 
motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).   

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions."  38 C.F.R. 
§ 4.6.  

Normal range of motion of the knee is from zero degrees 
extension to 140 degrees flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  Under DC 5260, a noncompensable rating will be 
assigned for limitation of flexion of the leg to 60 degrees; 
a 10 percent rating will be assigned for limitation of 
flexion of the leg to 45 degrees; a 20 percent rating will be 
assigned for limitation of flexion of the leg to 30 degrees; 
and a 30 percent rating will be assigned for limitation of 
flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, 
DC 5260.  Under DC 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; 
a 10 percent rating will be assigned for limitation of 
extension of the leg to 10 degrees; a 20 percent rating will 
be assigned for limitation of extension of the leg to 
15 degrees; a 30 percent rating will be assigned for 
limitation of extension of the leg to 20 degrees; a 
40 percent rating will be assigned for limitation of 
extension of the leg to 30 degrees; and a 50 percent rating 
will be assigned for limitation of extension of the leg to 
45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown,  6 Vet. App. 259, 262 (1994).  The VA 
Office of General Counsel has stated that compensating a 
claimant for separate functional impairment under DC 5257 and 
5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 
1, 1997).  In this opinion, the VA General Counsel held that 
a veteran who has arthritis and instability of the knee may 
be rated separately under DCs 5003 and 5257, provided that a 
separate rating is based upon additional disability.  
Subsequently, in VAOPGCPREC 9-98, the VA General Counsel 
further explained that if a veteran has a disability rating 
under DC 5257 for instability of the knee, and there is also 
X-ray evidence of arthritis, a separate rating for arthritis 
could also be based on painful motion under 38 C.F.R. § 4.59.  
See also VAOPGCPREC 9-04 (which finds that separate ratings 
under DC 5260 for limitation of flexion of the leg and 
DC 5261 for limitation of extension of the leg may be 
assigned for disability of the same joint).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The RO has evaluated the veteran's service-connected right 
and left knee chondromalacia patellofemoral pain as follows:

Noncompensable 		from July 16, 
1999
10 percent	 		from April 29, 
2002

The April 2002 date of the increase was taken to be the date 
of the reopened claim.  As has been noted, the appeal has 
been ongoing since before that date.  The question, however, 
is whether there is a basis to assign a compensable rating 
prior to April 2002.  It is concluded, as discussed below, 
that there is no basis for an increase prior to April 2002.

A. Entitlement to a compensable evaluation

After a careful review of the evidence, the Board finds that 
the preponderance of it is against a finding that the veteran 
warrants a compensable evaluation for either his right or 
left knee chondromalacia patellofemoral pain prior to April 
29, 2002. 

An August 1999 VA examination shows range of motion from zero 
to 140 degrees in both knees; the examiner noted that was 
normal range of motion.  It was reported that the patellar 
apprehension test and Apley grinding test were positive 
bilaterally, and that there was pain on palpation of the 
mediolateral compartments of both knees.  The examiner 
reported that there were no other functional deficits on the 
examination.  The examiner stated that there was no 
mediolateral or anteroposterior instability of the knees; no 
edema or erythema; and no crepitus on range of motion of the 
knees.  

A private medical report from November 1999 showed full range 
of motion of the veteran's knees.  The physician noted that 
there was no medial, lateral or "AP" instability with the 
right knee, nor the left knee.  He did report a positive 
patellar ballottement, and some lateral facet patellofemoral 
crepitation and discomfort with a load.  The physician also 
noted that an MRI of both knees was "quite normal."

The Board finds that the functional impairment described in 
the medical records prior to April 29, 2002 is indicative of 
normal range of motion of both knees and thus a compensable 
evaluation is not warranted for range of motion.  See 
38 C.F.R. § 4.71a, DCs 5260, 5261.  Furthermore, this 
evidence shows no instability of the knee and a compensable 
evaluation is not warranted under DC 5257.  See C.F.R. 
§ 4.71a, DC 5257.  There is no evidence showing arthritis 
established by X-ray; therefore, an evaluation under DC 5003 
would not be appropriate.  See C.F.R. § 4.71a, DC 5003.  

The Board has considered the applicability of DeLuca v. 
Brown, 8 Vet. App. 202, including whether there is a basis 
for assigning compensable ratings due to additional 
limitation of motion resulting from pain or functional loss.  
See 38 C.F.R. §§ 4.40 and 4.45.  There is no indication that 
pain, due to the veteran's knee disabilities, causes 
functional loss greater than that contemplated by the 
noncompensable evaluations assigned by the RO.  See 38 C.F.R. 
§ 4.40; DeLuca, supra.  

In sum, there is no showing of arthritis, recurrent 
subluxation, lateral instability, or limitation of motion to 
the extent required for compensable evaluations.  The 
preponderance of the evidence is against the veteran's claims 
for compensable evaluations for right and left knee 
chondromalacia patellofemoral pain prior to April 29, 2002; 
the benefit-of-the-doubt rule is not for application.  
Gilbert, 1 Vet. App. at 55.


B. Evaluation in excess of 10 percent

After a careful review of the evidence, the Board finds that 
the preponderance of it is against a finding that the veteran 
warrants an evaluation in excess of 10 percent for either his 
right or left knee chondromalacia patellofemoral pain as of 
April 29, 2002. 

The veteran's July 2002 VA examination shows that at that 
time he had a range of motion in both of his knees from zero 
to 140 degrees.  The knees appeared normal and both joints 
were quite stable in all planes.  The examiner did note that 
the veteran had some pain getting on and off the examination 
table.  The veteran reported that his symptoms, the feeling 
of rubbing and pain on the back side of the knee cap, 
occurred infrequently.  He stated that he could walk 20 to 30 
minutes without any pain.  X-rays were performed to evaluate 
the possible presence of arthritis, none was found.  

The most current VA examination of record, from March 2006, 
shows range of motion in the veteran's knees from zero to 
125 degrees bilaterally, with minimal discomfort.  The 
examiner stated that there was no change in the examination 
with repetitive testing.  There was also no evidence of 
instability or incoordination.  The veteran reported an 
aching pain that was present pretty much all of the time.  He 
also stated that when he does his daily activities, such as 
driving a bus, where he has to press the gas pedal and the 
brake pedal, aggravates the pain in his knees.  There were no 
recorded episodes of dislocation or subluxation; the examiner 
also reported that there was also no inflammatory arthritis 
recorded.   

The pertinent medical evidence shows that the range of motion 
in the veteran's knee has been, at worst, zero to 125 degrees 
since April 29, 2002; therefore, an evaluation in excess of 
10 percent is not warranted for range of motion.  See 
38 C.F.R. § 4.71a, DCs 5260, 5261.  Medical X-rays show no 
arthritis and an evaluation under DC 5003 is not appropriate.  
The medical evidence shows that at both examinations the 
veteran did not have evidence incoordination or instability.  
The July 2002 examination showed that joints were quite 
stable in all planes.  Therefore, an evaluation in excess of 
10 percent is not warranted under DC 5257.  See 38 C.F.R. 
§ 4.71a, DC 5257.

The Board has considered the applicability of DeLuca v. 
Brown, 8 Vet. App. 202, including whether there is a basis 
for assigning a rating in excess of 10 percent due to 
additional limitation of motion resulting from pain or 
functional loss.  See 38 C.F.R. §§ 4.40 and 4.45.  The 
veteran has reported pain, and there is objective evidence 
that the veteran had pain getting on and off an examination 
table.  In fact, the veteran was awarded an increased 
evaluation for this pain.  However, the Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
service-connected knee disabilities are contemplated in the 
10 percent ratings currently assigned, and no further 
increase is warranted.  There is no indication that pain 
causes functional loss greater than that contemplated by the 
10 percent evaluations assigned by the RO.  See 38 C.F.R. 
§ 4.40; DeLuca, supra.  Furthermore, the March 2006 VA 
examiner reported that repetitive testing did not change the 
veteran's range of motion.  There is some slight limitation 
reported on the most recent exam which supports assignment of 
the 10 percent rating for each knee.

In sum, there is no showing of arthritis, recurrent 
subluxation, lateral instability, or limitation of motion to 
the extent required for evaluations in excess of 10 percent.  
The preponderance of the evidence is against the veteran's 
claim for evaluations in excess of 10 percent for right and 
left knee chondromalacia patellofemoral pain as of April 29, 
2002; the benefit-of-the-doubt rule is not for application.  
Gilbert, 1 Vet. App. at 55.

C. Conclusion

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants 
compensable evaluations up to April 29, 2002, and more than 
10 percent evaluations as of April 29, 2002, for 
chondromalacia patellofemoral pain of the right and left 
knee, the Board finds that the preponderance of the evidence 
does not support his contentions, for all the reasons stated 
above.  The Board is responsible for weighing all of the 
evidence and finds that the preponderance of it is against 
initial compensable evaluations up to April 29, 2002, and 
more than 10 percent evaluations as of April 29, 2002, for 
chondromalacia patellofemoral pain of the right and left knee 
and there is no doubt to be resolved.  Gilbert, 1 Vet. App. 
at 55.  In view of the denial of entitlement to an increased 
evaluation, the Board finds no basis upon which to predicate 
assignment of further "staged" ratings pursuant to 
Fenderson, supra.

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2006) is in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  Under 
38 C.F.R. § 4.1 (2006), it states that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant noncompensable evaluations until April 
29, 2002 and 10 percent evaluations as of April 29, 2002, for 
chondromalacia patellofemoral pain of the right and left knee 
are clearly contemplated in the Schedule and that the 
veteran's service-connected disabilities are not exceptional 
nor unusual such as to preclude the use of the regular rating 
criteria. 



ORDER

Entitlement to an increased initial evaluation for right knee 
chondromalacia patellofemoral pain, evaluated as 
noncompensable for the period from July 16, 1999 to April 29, 
2002, and at 10 percent thereafter, is denied.

Entitlement to an increased initial evaluation for left knee 
chondromalacia patellofemoral pain, evaluated as 
noncompensable for the period from July 16, 1999 to April 29, 
2002, and at 10 percent thereafter, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


